DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-16 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 2/25/20, 9/21/20 and 12/20/20 have been considered as indicated.  Note CN202320190 was cited twice. 
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claim incorporates transitory media such as electromagnetic signals.  
The term "medium" is given its broadest reasonable interpretation and will cover an ineligible signal per se unless defined otherwise in the application.  In the instant case, the specification at [0116] defines the scope of the “storage medium" as encompassing “any available media that can be accessed by a general purpose or special purpose computer” (emphasis added).  A signal (i.e., modulated carrier wave) necessarily falls within this scope and is therefore non-statutory.  In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Applicant can overcome this rejection by rewriting the 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.1	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN202320190 (hereinafter D1).
A.	As per claim 1, D1 as best interpreted discloses obtaining vehicle state information via a pressure switch located on a front bumper [0008] which is used to determine collision with an object (i.e., pedestrian- [0015]) and deploy a baffle (Figure 1: 2) to contact ground [0023] thus protecting pedestrians from further injury [0005].
B.	As per claim 2, as above whereby a sensor detects collision with object [0008- pressure switch].
C.	As per claims 4 and 5 as above whereby the baffle is ejected from under a front bumper (Figure 1: 2).
s 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005-132295 (hereinafter D2).
A.	As per claim 1, D2 as best interpreted discloses obtaining vehicle state information from sensing collision with a pedestrian [0027] and deploying a baffle between the front bumper and the ground [0028] to prevent further injury to the pedestrian [0001].
B.	As per claim 2, as above whereby a collision sensor provides a state of the vehicle [0027].
C.	As per claims 4 and 5, as noted above whereby the baffle is located under the front bumper (Fig, 1; [0028]).
D.	As per claim 6, as above whereby the baffle is made of a soft material [0030- base cloth].
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.1	Claims 8, 9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (supra).
A.	As per claims 8, 9, 11 and 12, D1 is applied as noted above for claims 1, 2 4 and 5.  The claimed invention differs in that the method is performed by a programmed processor to execute the method steps noted above.  D1 does not specify the particular apparatus for performing the method steps; however, one of ordinary skill in the vehicle arts prior to the effective filing date of the claimed invention would have found it obvious to use conventional vehicle control electronics to determine and deploy the baffle as claimed since it was common industry practice to use processors and algorithms to accomplish robust control of vehicle safety systems such airbag deployment and other vehicle safety devices.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 15, as noted above whereby the apparatus is incorporated in a vehicle (D1: Figure 1).
C.	As per claim 16, as noted above whereby the method steps would have necessarily been encoded and stored on a medium capable of being accessed by the processor.
s 8, 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (supra).
A.	As per claims 8, 9 and 11-13, D2 is applied as noted above for claims 1, 2 and 4-6.  The claimed invention differs in that the method is performed by a programmed processor to execute the method steps noted above.  D2 does not specify the particular apparatus for performing the method steps other than a “controller” [0027]; however, one of ordinary skill in the vehicle arts prior to the effective filing date of the claimed invention would have found it obvious to use conventional vehicle control electronics to determine and deploy the baffle as claimed since it was common industry practice to use processors and algorithms to accomplish robust control of vehicle safety systems such airbag deployment and other vehicle safety devices.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 15, as noted above whereby the apparatus is incorporated in a vehicle (D2: Figure 1).
C.	As per claim 16, as noted above whereby the method steps would have necessarily been encoded and stored on a medium capable of being accessed by the processor.
7.3	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (supra) or D2 (supra) in view of CN108705985 (hereinafter D3).
.
8.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661